DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ claims 1, 24, 46, and 52 are independent
2/ 49, 50 and 51 are previously withdrawn  
3/ claims 1-3, 5-26, 28-48, and 52-54 are pending
4/ Previous IDS filed 08/21/2020 and 11/30/2020 has been considered
5/ Claims 4 and 27 are previously cancelled

Response to Arguments
Applicant's arguments filed  12/07/2021 have been fully considered but they are not persuasive. 
-Applicant argued that the combination does not disclose latency between the first time and the second time is less than 100 millisecond.
Examiner respectfully disagrees
Quoc in fig. 8 discloses that nodes across wireless network via server communicate audio data. fig. 8 discloses the time it takes media content from the musician M devices entering the server S (first time) and being processed at the server and being displayed at the 
Further, the limitations in the claim claims an audio latency within 100 ms across wireless network. However, it does not say  how that latency is achieved. It does not mention what components in the system or what steps in the process enabled achieving that latency value or how that value is achieved. Examiner suggests that adding more characterization in to what process or what components in the system enables achieving any latency value of the claim. In current form the claim is broad and it is encompassing broad limit and boundary.

	- Rosenberg (US pg. no. 20050086289) is not being relied up on in this rejection. Applicant`s argument regarding Rosenberg is persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 12, 23-24, 28 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quoc  (US pg. no 20090113022), further in view of Abrams ( US pg. no. 20180234742), further in view of Walker (US pg. no. 20150256473).
	Regarding claim 1.  Quoc discloses a computerized method of delivering audio to one or more client computing devices, the method comprising:
		receiving, by an audio server computing device, a live audio signal starting at a first time ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio).  That is, the streaming server 118 receives video streams from each web camera 105 (or any other suitable type of video input device) and from each audio input device 104 (e.g., microphone, line-in cable, etc.).  Examples of video input devices include web cameras, camcorders, cameras, etc. The video and audio input devices 104 may each be either connected by a cable or wirelessly connected to each computer system 108.  The streaming server 118 then synchronizes the received audio streams and distributes a mixed audio stream out to audience members and possibly each musician.  In one implementation, the streaming server 118 is also configured to provide video content, based on the received video streams from each musician, to the flash frames presented in the browsers of the users who are participating in the live jam; [0063] Once jam session streams and information have been selected, the session streams and information may be handled according to the invention in some centralized manner. This is represented in FIG. 6 by server 608 and data store 610 that, as will be understood, may correspond to multiple distributed devices and data stores. The invention may also be practiced in a 
		interpreting, by the one or more client computing devices, the data representation of the live audio signal, thereby producing a continuous, stable interpreted audio signal ([0028] discloses Audio and video may then be streamed into each musician's computer system and over one or more networks, such as wide area network (WAN) or Internet 111 to one or more servers. One or more servers or computer devices may be utilized for facilitating a substantially live jam session (live audio signal) so that audio and/or video streams may be presented to one or more people, e.g., audience via their respective computer systems. The processing of the received stream such as decoding the encoded stream data to present to the client device to present it corresponds to interpreting; [0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience member (corresponds to continuous, stable and interpreted data)); and
providing, by the one or more client computing devices, the continuous, stable interpreted audio signal to a user listening device starting at a second time ([0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience member (corresponds to continuous, stable and interpreted data. The time the audio data presented corresponds to the second time; [0028] discloses streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session…The streaming server 118 then synchronizes (corresponds to processing of the received data by serve and creating a data 
wherein latency between the first time and the second time is less than 100 millisecond (fig. 8 discloses the time it takes media content from the musician M devices entering the server S and being processed at the server and being displayed at the audience device A within 100 ms. The audio content transmitted across the network from the server to the device A corresponds to packet).
But Qouc does not explicitly disclose:
 wherein the audio is any real-time live event audio and the one or more client computing devices comprise smartphones of physically present attendees.
However, in the same field of endeavor, Abrams discloses wherein the audio is any real-time live event audio and the one or more client computing devices comprise smartphones of physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event (real time live event)is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
	But, the combination does not explicitly disclose:
	processing, by the audio server computing device, the live audio signal using a compression codec, thereby creating a data representation of the live audio signal, the data representation including one or more audio data packets;
transmitting, by the audio server computing device, via a UDP-configured wireless network access point in electronic communication with the audio server computing device, the data representation of the live audio signal to the one or more client computing devices;
However, in the same field of endeavor, Walker discloses:
processing, by the audio server computing device, the live audio signal using a compression codec, thereby creating a data representation of the live audio signal, the data representation including one or more audio data packets ([0015] discloses peer-to-peer data may also be sent via a proxy server that may process the data before relaying it to another MN (e.g., aggregate packets, process and mix audio into a single audio stream, and/or perform other desired data processing; [0105] The audio encoder encodes or compresses digital audio information to provide compressed audio information. The audio encoder is also preferably low latency. The audio encoder operates to process the digital audio frames of digital audio information captured at the audio input subsystem and produces a compressed audio stream (compression codec). The output encoded audio data from the encoder can also be packetized within network packets for transmission over a network; [0087] It is also noted that the network 110 can be wireless network connections and devices through which network communications occur among the music nodes (MN) 112, 114 . . . 116; the server system(s) 102, 104, 106. The network 110 can include wireless networks).
transmitting, by the audio server computing device, via a UDP-configured wireless network access point in electronic communication with the audio server computing device, the data representation of the live audio signal to the one or more client computing devices (fig. 1, system 100, fig. 2D and [0098] discloses a block diagram of an example embodiment 280 for network packets that can be transmitted within the interactive music system 100 using UDP.  A network transmission 282 of network packets is shown.  As shown with respect to the example packet 284, each of the transmitted packets can be configured to include audio frame data 294, and audio header (HDR) 292, and a protocol 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Qouc with Walker. The modification would allow low latency communication in real-time collaborative music performance to enable participants in the session effectively receive and transmit data with low latency using protocol such as UDP that do not use error checking that would have incurred delay on the overall latency of data communication.
Regarding claim 5.    The combination discloses the method of claim 1.
Abrams discloses wherein the one or more client computing devices include standalone hardware for receiving the audio ([0073] As noted above, wireless devices 76 may optionally be equipped to receive audio streamed from streaming server 62).
Regarding claim 12.    The combination discloses the method of claim 1.
Walker discloses wherein the data representation of the live audio signal includes one or more data packets ((fig. 1, system 100, fig. 2D and [0098] discloses FIG. 2D is a block diagram of an example embodiment 280 for network packets that can be transmitted within the interactive music system 100. The access point to the network to transmit the UDP packet of the system 100 of fig. 1 corresponds to access point. A network transmission 282 of network packets is shown for N packets (PKT1, PKT2, and PKT3…PKT (N)).  
Regarding claim 23.    The combination discloses method of claim 1.
wherein the latency between the first time and the second time is buffered manually or automatically by the one or more client computing devices (fig.8 discloses devices communicate via server. The buffering at the server or receiving device corresponds to buffered automatically).
		Regarding claim 24.   Quoc discloses a system for delivering audio to a listener, 	wherein the audio is any real time live event audio ([0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience members), the system comprising:
an audio server computing device configured to receive a live audio signal starting at a first time and to convert the live audio signal into a data representation of the live audio signal, the data representation including one or more audio packets (fig. 1 discloses streaming server 118 transmits audio data across network 111. The packet corresponds to packet), the audio server computing device including: an audio hardware interface ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio).  That is, the streaming server 118 receives video streams from any other suitable type of video input device and from each audio input device 104 (e.g., microphone, line-in cable, etc.).  The hardware of the server that receives and processes the audio data corresponds to audio hardware interface. The video and audio input devices 104 may each be either connected by a cable or wirelessly connected to each computer system 108.  The streaming server 118 then synchronizes (data representation of the audio signal) the received audio streams and distributes a mixed audio stream out to audience members a server computer in electronic communication with the audio hardware interface ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio).  That is, the streaming server 118 receives video streams from any other suitable type of video input device and from each audio input device 104 (e.g., microphone, line-in cable, etc.).  The hardware of the server that receives and processes the audio data from clients 105 to be transmitted to audience 120 corresponds to audio hardware interface; [0063] Once jam session streams and information have been selected, the session streams and information may be handled according to the invention in some centralized manner. This is represented in FIG. 6 by server 608 and data store 610 that, as will be understood, may correspond to multiple distributed devices and data stores. The invention may also be practiced in a wide variety of network environments (represented by network 612) including, for example, TCP/IP-based networks, telecommunications networks, wireless networks); and
	specialized software installed on the server computer, the specialized software including a hardware driver and media processing software ([0028] discloses  the streaming server 118 then synchronizes (data representation of the audio signal) the received audio stream and distributes a mixed audio stream out to audience members and possibly each musician. The software used by the server to perform the 
	one or more client computing devise configured to receive the data representation of the live audio signal via the wireless network(fig. 1, 108 client device across the network configured to receive audio data from server), interpret the data representation of the live audio signal, thereby producing a continuous, stable interpreted audio signal  and provide the continuous, stable interpreted audio signal to one or more user listening devices starting at a second time, the one or more client computing devices ([0028] discloses  the streaming server 118 then synchronizes (data representation of the audio signal) the received audio stream and distributes a mixed audio stream out to audience members and possibly each musician. The software used by the server to perform the synchronization process corresponds to the specialized software. The encoder and decoder of the audience device 108 that is used to display transmitted content corresponds to component performing interpretation of received data; [0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience members. A video stream from each jam session member can also be output to each audience (corresponds to continuous, stable and interpreted data)) each including:
	a hardware wireless network interface (fig. 1, 108 communicates with server 118 across the network with network interface);
	wherein a latency between the first and the second time is less than 100 milliseconds (fig. 8 discloses the time it takes media content from the musician M devices entering the server S and being processed at the server and being displayed at the 
But, Qouc does not explicitly disclose:
Wherein the one or more client computing devices comprise smartphones of physically present attendees;
However, in the same field of endeavor, Abrams discloses wherein the one or more client computing devices comprise smartphones of physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 will be handheld devices. Wireless devices 76 may be, for example, personal computers such as general purpose computer 10. For example, a laptop computer with a wireless link could serve as a wireless device 76. In other embodiments, wireless device 76 will be a personal digital assistant (smartphone). In other embodiments, wireless device 76 will be a wireless telephone; [0073] As noted above, wireless devices 76 may optionally be equipped to receive audio streamed from streaming server 62 either as part of a video signal, as a separate signal, or as a separate signal synchronized to a video signal provided by streaming server 62).

But, the combination does not explicitly disclose:
to convert the live audio signal into a data representation of the live audio signal using a compression codec;
a UDP-configured wireless network access point configured to communicate electronically with the network hardware of the audio server computing device and to transmit the data representation of the live audio signal;
an audio application installed on the client computing device configured to interpret the data representation of the live audio signal, thereby producing an interpreted audio signal;
However, in the same field of endeavor, Walker discloses 
to convert the live audio signal into a data representation of the live audio signal using a compression codec([0015] discloses peer-to-peer data may also be sent via a proxy server that may process the data before relaying it to another MN (e.g., aggregate packets, process and mix audio into a single audio stream, and/or perform other desired data processing; [0105] The audio encoder encodes or compresses digital audio information to provide compressed audio information. The audio encoder is also preferably low latency. The audio encoder operates to process the digital audio frames of ;
a UDP-configured wireless network access point configured to communicate electronically with the network hardware of the audio server computing device and to transmit the data representation of the live audio signal (fig. 1, system 100, fig. 2D and [0098] discloses FIG. 2D is a block diagram of an example embodiment 280 for network packets that can be transmitted within the interactive music system 100. The access point to the network to transmit the UDP packet of the system 100 of fig. 1 corresponds to access point. A network transmission 282 of network packets is shown for N packets (PKT1, PKT2, PKT3 . PKT(N)).  As shown with respect to the example packet 284, each of the transmitted packets can be configured to include audio frame data 294, and audio header (HDR) 292, and a protocol header such as IP/UDP (internet protocol/user datagram protocol) header 290. The network gateway from/ to network to the server corresponds to access point; fig. 1 discloses server 102 communicates with the music node or audiences. The gateway to the network from/to server corresponds to access point of the network. The encoder and decoder or audio data processor of the server corresponds to hardware of audio server);
an audio application installed on the client computing device configured to interpret the data representation of the live audio signal ([0263] the live music produced in a music session may be broadcasted) thereby producing the continuous, stable interpreted audio signal (0552] discloses and DAW (digital audio workstation) module (application) and a kernel having virtual audio inputs and outputs.  The application client in an application space for a software stack communicates with a virtual audio input device in the kernel.  A DAW within the application space receives an output from the virtual audio input device and provides audio outputs to a virtual output audio device in the kernel.  The virtual output audio device provides audio outputs to the client application. Processing of the received audio corresponds to interpreting; fig. 1 discloses each music node 112 has music node application to enable interactive media exchange with server 102 to enable received live jam session is displayed to the user of the receiving device; fig. 29 discloses an application space of the client that interface with cloud (server) to receive data and output it to the user. The application in the application space corresponds to application).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Qouc with Walker. The modification would allow low latency communication in real-time collaborative music performance to enable participants in the session effectively receive and transmit data with low latency using protocol such as UDP that do not use error checking that would incur delay on the overall latency of data communication.
Regarding claim 28.    The combination discloses the system of claim 24.
 All other limitations of claim 28 are similar with the limitations of claim 5 above and rejected on that basis.
	Regarding claim 45.    The combination discloses the system of claim 24.
 All other limitations of claim 45 are similar with the limitations of claim 23 above and rejected on that basis.
Claim 2-3 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Cutietta, “The Internet for Ensemble Performance”.
Regarding claim 2.    The combination discloses method of claim 1.
But, the combination does not explicitly disclose:
Wherein the latency between the first time and the second time is less than 50 milliseconds;
However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 50 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
Regarding claim 3.    The combination discloses the method of claim 1.
The combination does not explicitly disclose:

		However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 20 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
Regarding claim 25.    The combination discloses the system of claim 24.
 All other limitations of claim 25 are similar with the limitations of claim 2 above and rejected on that basis.
Regarding claim 26.    The combination discloses the system of claim 24.
 All other limitations of claim 26 are similar with the limitations of claim 3 above and rejected on that basis.
Claim 6-7 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of  Meier (US pg. no. 20040103282).
Regarding claim 6.    The combination discloses the method of claim 1.

	However, in the same field of endeavor, Meier discloses wherein the wireless network supports one or more of unicast, multicast and broadcast data transmission modes ([0326] Unicast and multicast frame flooding must be minimized on wireless Links. The network corresponds to network supporting data distribution).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Meier. The modification would allow distributing content to multiple recipients at once.
	Regarding claim 7.    The combination discloses method of claim 1.
But, the combination doses not explicitly disclose wherein multicast mode is enabled and multicast IGMP snooping is disabled for the wireless network.
However, in the same field of endeavor, Meier discloses wherein multicast mode is enabled and multicast IGMP snooping is disabled for the wireless network ([1287] discloses if IGMP snooping is disabled on AP, then IP multicast flag must be set ON (enabled)).
Therefore, it would have been obvious to a person having ordinary skill in eth art at the time of the invention was effectively filed to combine the teaching of the combination with Meier. The modification would allow disabling the IGMP snooping so that the IGMP conversation is not actively listened when it is not needed as a result saving resources.
	Regarding claim 29.    The combination discloses the system of claim 24.

	Regarding claim 30.    The combination discloses the system of claim 24.
 All other limitations of claim 30 are similar with the limitations of claim 7 above and rejected on that basis.
Claim 8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of McIntyre (US PG. no. 20150319583).
Regarding claim 8.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein a beacon interval of the wireless network is set to between 10 and 100 milliseconds.
However, in the same field of endeavor, McIntyre discloses wherein a beacon interval of the wireless network is set to between 10 and 100 milliseconds ([0034] discloses A beacon is sent at a regular interval, usually less than 100 milliseconds)). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with McIntyre. The modification would allow setting a specific interval of a beacon communication. The beacon sent to a plurality of remote devices enables a wireless system to maintain communications in an orderly fashion. The interval information helps devices to know the interval of beacon exchange.
	Regarding claim 31.    The combination discloses the system of claim 24.
.
Claim 9 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Gokhale (US pg. no. 20160278007).
Regarding claim 9.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein a multicast transmit speed of the wireless network is set to between 1 Mb/s and 54 Mb/s when the wireless network uses a 2.4 GHz band.
However, in the same field of endeavor, Gokhale discloses 
wherein a multicast transmit speed of the wireless network is set to between 1 Mb/s and 54 Mb/s when the wireless network uses a 2.4 GHz band ([0059] discloses an access point that supports 802.11g wireless network standard may operate in the 2.4-GHz frequency band  and supports a maximum data rate of 54 Mb/s).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Gokhale. The modification would allow using different frequency bands to adjust the system data rate for time sensitive data.
		Regarding claim 32.    The combination discloses the system of claim 24.
 All other limitations of claim 32 are similar with the limitations of claim 9 above and rejected on that basis.
Claim 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473)), further in view of Aggarwal (US pg. no. 20150341758).
Regarding claim 10.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein a DTIM interval of the wireless network is set to 1 or 2.
However, in the same field of endeavor, Aggarwal discloses wherein a DTIM interval of the wireless network is set to 1 ([0013] discloses DTIM interval of 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Aggarwal. The modification would allow setting devices to wake up and listen for every beacon when the data communicated is time sensitive. The active listening would enable timely data communication.
	Regarding claim 33.    The combination discloses the system of claim 24.
 All other limitations of claim 33 are similar with the limitations of claim 10 above and rejected on that basis.
Claim 11 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Henriksson (US pg. no. 20110055444).
Regarding claim 11.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:

However, in the same field of endeavor, Heriksson disclose wherein the wireless network includes additional functionalities to enable low-latency data transmission, the additional functionalities including at least one of the abilities to: reprioritize multicast traffic ([0018] discloses the request of the first category may be request for low latency traffic. The low latency traffic may require an average low latency however, it may not be advantageous to assign the highest priority to this kind of traffic requests (reprioritizing)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Henrikson. The modification would allow prioritizing time sensitive data for a low latency communication.
	Regarding claim 34.    The combination discloses the system of claim 24.
 All other limitations of claim 34 are similar with the limitations of claim 11 above and rejected on that basis.
Claim 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Singh (US pg. no. 20180270139).
Regarding claim 13.    The combination discloses the method of claim 12.

However, in the same field of endeavor, Singh discloses wherein the wireless network includes the ability to transmit multiple duplicates of each data packet within a same transmission to mitigate data packet loss ([0261] discloses 702 can transmit duplicate packets along a second link to the receiving device to decrease the effective packet loss rate. The transmission session corresponds to the same transmission).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Singh. The modification would allow reduced packet loss rate that can be reduced due to the duplicated data received to substitute the lost data.
	Regarding claim 35.    The combination discloses the system of claim 24.
 All other limitations of claim 35 are similar with the limitations of claim 13 above and rejected on that basis.
Claim 14 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Yoon (US pg. no. 20080189750).
Regarding claim 14.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose: wherein creating a data representation of the live audio signal includes using one of the following compression codecs: AAC.
wherein creating a data representation of the live audio signal includes using one of the following compression codecs: AAC ([0043] discloses device includes AAC or AAC+ for encoding (representation) voice/audio in real time).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Yoon. The modification would allow encoding content in a different format to transmit data using a local format and decoding the data at the receiving end using the receiving device format as a result enabling communication between different formats of encoding.
	Regarding claim 36.    The combination discloses the system of claim 24.
 All other limitations of claim 36 are similar with the limitations of claim 14 above and rejected on that basis.
Claim 15 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Choisel (US pg. no. 20160057522).
Regarding claim 15.  The combination discloses the method of claim 1,
But the combination does not explicitly disclose:
 wherein the audio server computing device uses location information provided by the one or more client computing devices to optimize the audio mix delivered to the one or more client computing devices.
	However, in the same field of endeavor, Deetz discloses wherein the audio server computing device uses location information provided by the one or more client computing devices to optimize the audio mix delivered to the one or more client computing devices ([0002] discloses it is often useful to know the location of a user/talker relative to the boundaries of a room (e.g., walls) or relative to a device (e.g., a computer or loudspeaker).  For example, this location information may be utilized for optimizing audio rendering by the computing device. User location can be determined using acoustic triangulation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Choisel. The modification would allow adaptively considering distance information to adapt the audio content to a desired quality for a better user experience.
	Regarding claim 37.    The combination discloses the system of claim 24.
 All other limitations of claim 37 are similar with the limitations of claim 15 above and rejected on that basis.
Claim 16 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473),  further in view of Ding (US pg. no. 20150180748).
Regarding claim 16.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein the interpreted audio signal is optimized to account for surrounding or ambient audio to avoid an echo effect.
However, in the same field of endeavor, Ding discloses wherein the interpreted audio signal is optimized to account for surrounding or ambient audio to avoid an echo effect ([0021] discloses the audio stream is processed for noise (ambient audio) reduction and echo cancellation, and then it is automatically encoded with one of the optimized narrowband codecs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ding. The modification would allow filtering noise to allow filtered and quality audio content to the end user.
	Regarding claim 38.    The combination discloses the system of claim 24.
 All other limitations of claim 38 are similar with the limitations of claim 16 above and rejected on that basis.
Claim 17-19 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Moyers (US pg. no. 20110185286).
Regarding claim 17.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein the audio delivered to the one or more client computing devices includes two or more simultaneous live streaming audio signals.
	However, in the same field of endeavor, Moyers discloses wherein the audio delivered to the one or more client computing devices includes two or more simultaneous live streaming audio signals ([0144] discloses create a mix of the guest communication`s real-time audio stream with its own locally generated real-time audio stream ad transmits the mix; [00129] discloses producing the integrated real-time data streams involves 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Moyers. The modification would allow multiplexing different stream together and send it using a single channel. The modification would allow receiving content at the same time using a single channel rather than managing the content receiving from multiple channels. The modification would allow a system that could also be sending mixed streams to conserve internal communication resources (e.g. out of the I/O Multiplexer/DE multiplexer (see [0136]).
Regarding claim 18.    The combination discloses the method of claim 17.
	Moyers further disclose wherein the one or more client computing devices are configured to mix the two or more simultaneous live streaming audio signals according to user-specified criteria ([0133] discloses The P Mix component of the sponsoring client network node 2 mixes the audio signals 2, 3, 4 and passes the mixed signal to the integration component of the sponsoring client network node 2… passes the captured mixed signal 2+3+4 to the playback component of the alternative Communications application running on the guest communicants device 1).
Regarding claim 19.    The combination discloses the method of claim 1.
	But, the combination does not explicitly disclose wherein the one or more client computing devices are configured to mix the interpreted audio signal with audio provided by microphone equipment of the one or more client computing devices;
wherein the one or more client computing devices are configured to mix the interpreted audio signal with audio provided by microphone equipment of the one or more client computing devices ([0136] discloses system (client) could also be sending mixed streams to conserve internal communication resources (e.g. out of the I/O Multiplexer/Demultiplexer).  The stream that must be mixed is indicated with plus signs (i.e. the virtualized microphone signal sent by the Integration Component to the alternate capture component C.sub.A)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Moyers. The modification would allow a system that could also be sending mixed streams to conserve internal communication resources (e.g. out of the I/O Multiplexer/Demultiplexer) (see [0136])).
	Regarding claim 39.    The combination discloses the system of claim 24.
 All other limitations of claim 39 are similar with the limitations of claim 17 above and rejected on that basis.
	Regarding claim 40.    The combination discloses the system of claim 24.
 All other limitations of claim 40 are similar with the limitations of claim 18 above and rejected on that basis.
	Regarding claim 41.    The combination discloses the system of claim 24.
 All other limitations of claim 41 are similar with the limitations of claim 19 above and rejected on that basis.
	Claim 20 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Van (US pg. no. 20160360256).
Regarding claim 20.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein the one or more client computing devices are configured to synchronize the interpreted audio signal with video provided by camera equipment of the one or more client computing devices.
However, in the same field of endeavor, Van discloses wherein the one or more client computing devices are configured to synchronize the interpreted audio signal with video provided by camera equipment of the one or more client computing devices ([0208] discloses the data stream (interpreted content) can be synchronized at a later time such that the audio of the first application are in sync with any recorded video from the camera sensor).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Van. The modification would allow a media content that is synchronized with both audio and video that would enable producing a quality media content for a better user experience.
	Regarding claim 42.    The combination discloses the system of claim 24.
 All other limitations of claim 42 are similar with the limitations of claim 20 above and rejected on that basis.
	Claim 21 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Stout (US pg. no. 20120079067).
Regarding claim 21.    The combination discloses the method of claim 1.
But the combination does not explicitly disclose wherein the one or more client computing devices are installed with software including one or more social networking features.
However, in the same field of endeavor, Stout discloses wherein the one or more client computing devices are installed with software including one or more social networking features ([0004] discloses providing real-time audio and video exchange between members of a social network).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Stout. The modification would allow members of social network to exchange real time audio content for a better user experience.
	Regarding claim 43.    The combination discloses the system of claim 24.
 All other limitations of claim 43 are similar with the limitations of claim 21 above and rejected on that basis.
	Claim 22 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), and Walker (US pg. no. 20150256473), further in view of Bongiovi (US pat. No. 9398394).
Regarding claim 22.    The combination discloses method of claim 1.

However, in the same field of endeavor, Bongiovi discloses wherein the one or more client computing devices provide a majority of audio frequencies to the user listening device and a public address system provides audio tones in the range of 20Hz to 1000Hz (col. 5 lines 36-44 discloses in at least one embodiment, the first filter 101 may comprise an adjustable first cutoff frequency generally between 20 Hz and 1000 Hz. In other embodiments, the first filter 101 may comprise a static first cutoff frequency generally between 20 Hz and 1000 Hz. The first filter 101 may comprise electronic circuits or combinations of circuits structured to filter or split the two-channel audio input signal 200 into a higher frequency signal 201 and a low frequency signal 202).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Bongiovi. The modification would allow adjusting and filtering received media content to a frequency that is audible to the human ear.
	Regarding claim 44.    The combination discloses the system of claim 24.
 All other limitations of claim 44 are similar with the limitations of claim 22 above and rejected on that basis.
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US pg. no. 20150256473), further in view of Quoc (US pg. no 20090113022), further in view of Abrams (US pg. no. 20180234742).
Regarding claim 46.  Walker discloses a method of playing streaming audio on a client computing device, the method comprising:
	Walker discloses connecting the client computing device to a UDP configured wireless network access point (fig. 1 discloses client node 112 connected to network 110 and server 102 across the network. Fig. 2D discloses UDP audio packet communicated between server and client devices across tha network. The access point to the network that receives data from to the client nodes 112 and the server across the network corresponds to access point);
		launching a mobile audio application installed on the client computing device the mobile audio application (fig. 1, music node app 122; [0126] discloses audio application. Using it corresponds to launching; [0097] discloses The non-volatile storage system 274 also stores the music node application (MN APP) 122, which can include program instructions that are executed by one or more processor(s) 272 to implement the functions described herein for the music node 112) configured to (1) receive from an audio server (fig. 1, 102)  computing device a first set of audio data packets corresponding to an audio stream representing a live audio signal ([0126] discloses for an audio software stack 460 including a user space 462 and a kernel 464 coupled to an audio interface for the audio codec 430 (the received audio through codec corresponds to received content from audio server 102 of fig. 1)…The software stack provides low-latency audio input/output.  In part, the embodiment depicted captures audio at the codec input and sends chunks (e.g., 2.5 ms chunks) of captured audio to the audio application where it is processed.  This processed audio is sent back to the codec to have it played as an audio output; [0095] discloses an information handling system may be a personal computer (e.g., desktop or 
	 	(2) interpret the first set of audio data packets, thereby creating a continuous, stable, interpreted audio stream containing a second set of audio data packets; and (3) buffer the continuous, stable interpreted audio stream ([0126] discloses the software stack provides low-latency audio input/output.  In part, the embodiment depicted captures audio at the codec input  (received audio content from server) and sends chunks (e.g., 2.5 ms chunks) of captured audio to the audio application (mobile application) where it is processed that corresponds to interpreting the continuous and stable data.  This processed audio is sent back to the codec to have it played as an audio output; client node 122 is configured to receive audio data from serve. Storing content before play corresponds to buffering); and
		outputting the continuous, stable, interpreted audio stream to a user listening device in electronic communication with the client computing device (([0126] discloses the software stack provides low-latency audio input/output.  In part, the embodiment depicted captures audio at the codec input and sends chunks (e.g., 2.5 ms chunks) of captured audio to the audio application where it is processed.  This processed audio is sent back to the codec to have it played as an audio output; client node 122 is configured to receive audio data from server);

wherein outputting each audio data packet in the second set of audio data packets of the continuous, stable interpreted audio stream occurs within 100 milliseconds of a corresponding audio data packet entering the audio server computing device.	
However, in the same field of endeavor, Quoc discloses wherein outputting each audio data packet in the second set of audio data packets of the continuous, stable interpreted audio stream occurs within 100 milliseconds of a corresponding audio data packet entering the audio server computing device (fig. 8 discloses the time it takes media content from the musician M devices entering the server S and being processed at the server and being displayed at the audience device A within 100 ms. The audio content transmitted across the network from the server to the device A corresponds to packet).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of combination Qouc. The modification would allow a short latency between a sender and a receiver of a media content to enable real-time media experience without noticeable delay.
	But, the combination does not explicitly disclose:
	wherein the audio is any real-time live event audio and the client computing device comprises a smartphone of one of physically present attendees;
However, in the same field of endeavor, Abrams discloses wherein the audio is any real-time live event audio and the client computing device comprises a smartphone of one of physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker (US pg. no. 20150256473), further in view of Quoc (US pg. no 20090113022), and Abrams (US pg. no. 20180234742), further in view of Cutietta, “The Internet for Ensemble Performance”, here in after Cutietta.
Regarding claim 47.    The combination discloses the method of claim 46.	The combination does not explicitly disclose wherein the latency between the first time and the second time is less than 50 milliseconds;
However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 50 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
Regarding claim 48.   The combination discloses method of claim 46. 
The combination does not explicitly disclose:
wherein the latency between the first time and the second time is less than 20 milliseconds;
		However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 20 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time).
Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darcie (US pg. no. 20080201424), further in view of Quoc (US pg. no 20090113022), further in view of Abrams (US pg. no. 20180234742).
Regarding claim 52.    Darcie discloses an audio server (fig. 2, server 210) for delivering audio to a client computing device, the audio server comprising:
		an audio hardware interface ([0040] The server 350 generally comprises a first interface 352 for communicating with the first client 310, a second interface 354 for 
communicating with the second client 330);
	a server computer in electronic communication with the audio hardware interface (fig. 3, discloses server 350 is in communication with audio hardware 352); 
an operating system installed on the server computer (fig. 3, disclose server 350. The operating system installed in the server corresponds to the operating system);	
		specialized software installed on the server computer, the specialized software including an audio hardware interface driver and media processing software ([0032] The server 210 may also comprise a server application (not shown)… In one embodiment, the server application includes a software package, commercially available from Lightspeed Audio Labs of Tinton Falls, N.J., compiling the data signals according to unique parameters, and the like.  [0033] the mixer 212 may be any mixing device capable of 
		UDP configured wireless network access point hardware in electronic communication with the server computer ([0051] the transmission from the client 310 to the server 350 occurs through the respective interfaces 318, 352.  The interfaces 318, 352 may be capable of handling any known transmission protocols including TCP/IP and/or UDP. The access point between the client and the server across the network enabling communication corresponds to access point).
But, Darcie does not explicitly disclose:
 wherein the audio server is configured to produce a latency of less than 100 milliseconds between (1) a live audio signal reaching the audio server, and (2) playing of a recovered live audio signal by a user listening device in communication with the audio server, the recovered live audio signal including one or more audio data packets.
However, in the same field of endeavor, Quoc discloses wherein the audio server is configured to produce a latency of less than 100 milliseconds between (1) a live audio signal reaching the audio server (fig. 8 S), and (2) playing of a recovered live audio signal by a user listening device in communication with the audio server (fig. 8 A) the recovered live audio signal including one or more audio data packets (fig. 8 discloses the time it takes media content from the musician M devices entering the server S and being processed at the server and being displayed at the audience device A within 100 ms. The audio content transmitted across the network from the server to the device A corresponds to packet).

But, the combination does not explicitly disclose:
a client computing device, wherein the audio is any real-time live event audio and the client computing device comprises a smartphone of one of physically present attendees;
However, in the same field of endeavor, Abrams discloses a client computing device, wherein the audio is any real-time live event audio and the client computing device comprises a smartphone of one of physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 will be handheld devices. Wireless devices 76 may be, for example, personal 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
Claim 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker (US pg. no. 20150256473), Quoc (US pg. no 20090113022), and Abrams (US pg. no. 20180234742), further in view of Cutietta, “The Internet for Ensemble Performance”, here in after Cutietta.
Regarding claim 53.    The combination discloses the method of claim 52.
The combination does not explicitly disclose wherein the latency between the first time and the second time is less than 50 milliseconds
However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 50 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
	Regarding claim 54.    The combination discloses method of claim 52.
	The combination does not explicitly disclose wherein the latency between the first time and the second time is less than 20 milliseconds;
		However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 20 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US pg. no 20080201424; US pg. no. 20070223675; US pg. no. 20070140510.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2721684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445